DETAILED ACTION
Response to Amendment
This office action is in response to communication received on 11/30/2021. The response presented amendment to claims 1, 7, 8 and 9 is hereby acknowledged. Applicant’s arguments, see pages 9-13, with respect to drawing and claim objection is persuasive in light of the amendment made to the specification and argument made with respect to claim objection.  Applicant argument with respect to the 35 USC § 103 rejection is persuasive and the rejection is withdrawn.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes US 20150323492 A1 and DE 102017211498 A1.
With respect to claims 1 and 8, the references separately or in combination do not appear teach a single pad which is provided on a tip end side or rear end side of the pad group, and which is not overlapped with the pad group when viewed in a widthwise direction, the single pad including a main body portion which has a width greater than a clearance between the two electrode pads of the pad group in combination with the specific details of claims 1 and 8.
With respect to claims 7 and 9, the references separately or in combination do not appear teach  the sensor element satisfies Li > L2 where Li is a shorter one of the widths of the electrode pads of the pad group in the direction of the axis, and L2 is a length of the single pad in the direction of the axis, and wherein the through hole is not overlapped with a center of the single pad in the widthwise direction in combination with the specific details of claims 7 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gedeon Kidanu whose telephone number is (571)270-0591.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/GEDEON M KIDANU/Examiner, Art Unit 2861      

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861